ACCEPTED
                                                                                 06-14-00048-CV
                                                                      SIXTH COURT OF APPEALS
                                                                            TEXARKANA, TEXAS
                                                                             6/5/2015 3:39:46 PM
                                                                                DEBBIE AUTREY
                                                                                          CLERK

               IN THE SIXTH COURT OF APPEALS

                                                                FILED IN
                                                         6th COURT OF APPEALS
                        No. 06-14-00048-CV                 TEXARKANA, TEXAS
                                                         6/5/2015 3:39:46 PM
                                                             DEBBIE AUTREY
                                                                 Clerk
HERITAGE CONSTRUCTORS, INC.,            Appellant/Cross-Appellee

vs.

CHRIETZBERG ELECTRIC, INC. and
RICHARD MARC CHRIETZBERG               Appellees/Cross-Appellant


               On Appeal from the 202nd District Court
                     of Bowie County, Texas
                    Docket No. 12C0591-202


      CROSS-APPELLANT’S MOTION TO AMEND BILL OF COSTS



                         Winford L. Dunn, Jr.
                         Texas State Bar No. 06255000
                         Jonathan W. Beck
                         Texas State Bar No. 24071965
                         DUNN, NUTTER & MORGAN, L.L.P.
                         3601 Richmond Road
                         Texarkana, Texas 75503
                         Telephone: (903) 793-5651
                         Telecopier: (903) 794-5651

                         Counsel for Chrietzberg Electric, Inc. and
                         Richard Marc Chrietzberg, Appellees and
                         Chrietzberg Electric, Inc., Cross-Appellant




                                 1
                  IN THE SIXTH COURT OF APPEALS


                           No. 06-14-00048-CV


HERITAGE CONSTRUCTORS, INC.,                Appellant/Cross-Appellee

vs.

CHRIETZBERG ELECTRIC, INC. and
RICHARD MARC CHRIETZBERG                  Appellees/Cross-Appellant


                  On Appeal from the 202nd District Court
                        of Bowie County, Texas
                       Docket No. 12C0591-202


      CROSS-APPELLANT’S MOTION TO AMEND BILL OF COSTS


      COMES NOW Chrietzberg Electric, Inc., Cross-Appellant herein, and

for its Motion to Amend Bill of Costs would show unto the Court as follows:

                                     I.

      The Clerk of the Court prepared a Bill of Costs as required. See

Exhibit A. The Bill of Costs did not include an amount of $1,872.00 paid by

Cross-Appellant to the trial court reporter for the Reporter’s Record. See

Exhibit B. Because the amount is an amount spent by Cross-Appellant as a

preparation cost for the appellate record, the amount should be included in



                                     2
the Bill of Costs and be notated as having been paid by the Cross-

Appellant. See Tex. R. App. P. Rule 51(a)(1).

                                      II.

      Cross-Appellant respectfully requests that the Bill of Cost be

amended to include the amount of $1,872.00 for preparation of the

Reporter’s Record paid by Cross-Appellant.

      WHEREFORE, PREMISES CONSIDERED, Chrietzberg Electric,

Inc., Cross-Appellant, prays that the Court direct the Clerk to Amend the

Bill of Costs to include the amount of $1,872.00 for preparation of the

Reporter’s Record paid by Cross-Appellant, and for all other relief to which

it may be entitled in the premises.

                              Respectfully submitted,



                              /s/ Jonathan William Beck
                              Winford L. Dunn, Jr.
                              Texas State Bar No. 06255000
                              Jonathan W. Beck
                              Texas State Bar No. 24071965
                              DUNN, NUTTER & MORGAN, L.L.P.
                              3601 Richmond Road
                              Texarkana, Texas 75503
                              Telephone: (903) 793-5651
                              Telecopier: (903) 794-5651

                              Counsel for Chrietzberg Electric, Inc. and
                              Richard Marc Chrietzberg, Appellees and
                              Chrietzberg Electric, Inc., Cross-Appellant
                                      3
                        CERTIFICATE OF SERVICE

      The undersigned attorney for Cross-Appellant does hereby certify

that a true and correct copy of the above and foregoing motion has been

served via email, to the attorneys listed below on this 5th day of June, 2015:

Jeffery C. Lewis
jlewis@arwhlaw.com

Hailee M. Amox
hamox@arwhlaw.com

                                    /s/ Jonathan William Beck
                                    Jonathan William Beck




                                      4